Citation Nr: 1221735	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 3, 2008, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	William A. Richardson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from December 1970 to September 1972 and from October 1972 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO in Jackson, Mississippi, which denied the claim for a TDIU.  In January 2008, a video-conference hearing was held before the undersigned Veterans Law Judge.  In February 2008, the Board remanded this case. 

In a December 2008 rating decision, an increased rating of 50 percent was granted for mood disorder, not otherwise specified, effective November 3, 2008.  In a February 2010 rating decision, service connection for residuals of a cerebrovascular accident (CVA) was granted.  A 100 percent rating was assigned effective July 24, 2009 to February 1, 2010.  From February 1, 2010 forward, separate evaluations of 10 percent were assigned for left upper and lower extremity disabilities, respectively.  The RO granted a TDIU effective from February 1, 2010.  

In a September 2010 Board decision, the Board granted a TDIU during the period from November 3, 2008 to July 24, 2009, and remanded the issue of entitlement to a TDIU prior to that date.  

In December 2010, after giving the TDIU claim the consideration the Board had directed in its September 2010 remand, the Director of Compensation and Pension Service issued a decision denying this claim on an extra-schedular basis.  The case was subsequently returned to the Board.  Hence, the issue, as characterized on the front page of this decision, is whether a TDIU on an extraschedular basis was warranted prior to November 3, 2008.




FINDINGS OF FACT

1.  From April 15, 2004 to November 2, 2008, the Veteran's service-connected disabilities were a mood disorder, rated as 30 percent disabling, diabetes mellitus, rated as 20 percent disabling, hepatitis C, rated as 20 percent disabling, bilateral pes planus, rated as 10 percent disabling, and an abscess scar, rated as noncompensable.  The combined rating was 60 percent. 

2.  During the period prior to November 3, 2008, the Veteran's service-connected disabilities alone did not render him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

During the period prior to November 3, 2008, the criteria are not met for a TDIU including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a May 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter, as well as a June 2005 letter, informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, a March 2006 letter explained how VA determines effective dates and the types of evidence which impact such determination.  The claim was last adjudicated in December 2010.

So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained all relevant medical and other records identified, including the available records from the Social Security Administration (SSA).  The Board notes that the SSA records were obtained from the Veteran's representative, and that the SSA has indicated that additional records are unavailable.  The Veteran also was examined for VA compensation purposes on multiple occasions throughout the pendency of the appeal.  These examination reports contain the information needed to assess the potential entitlement to a TDIU prior to November 3, 2008, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  There also was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial," not "exact", compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

Additionally, as mentioned, the claims were submitted on remand to the Director of the Compensation and Pension Service for an initial decision on the question of whether a TDIU is warranted on an extra-schedular basis prior to November 3, 2008.  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.



II.  Analysis

On April 15, 2004, the Veteran requested service connection for a psychiatric disorder (posttraumatic stress disorder (PTSD)) as secondary to service-connected diabetes and hepatitis.  In a September 2004 rating decision, the RO awarded secondary service connection for depression/anxiety effective from April 15, 2004.  Correspondence was received in October 2004, November 2004, and May 2005 in which the Veteran requested a TDIU. 

In a recent case, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273, (2011).  As such, the Veteran's claim for a TDIU will be considered to have been received by VA on the date his claim for service connection for a psychiatric disorder was received - that being April 15, 2004. 

As noted above, the Veteran is already in receipt of a TDIU from November 3, 2008 to July 24, 2009, and a 100 percent schedular rating from July 24, 2009 until February 1, 2010, when his TDIU resumed.  Hence the only issue remaining before the Board is entitlement to a TDIU prior to November 3, 2008.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 



Even if the ratings for a Veteran's disabilities fail to meet the above criteria under 38 C.F.R. § 4.16(a), the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating also may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  So even if the veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given.  Id.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18. 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

From April 15, 2004 to November 2, 2008, the Veteran was service-connected for a mood disorder (previously depression/anxiety), rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; hepatitis C, rated as 20 percent disabling; bilateral pes planus, rated as 10 percent disabling; and an abscess scar, rated as noncompensable.  The combined rating was 60 percent. 

The Veteran's three most highly rated disabilities could be combined for the purpose of meeting the threshold requirement of one 40 percent disability under 38 C.F.R. § 4.16(a) since they are of common etiology.  The Veteran met the schedular criteria for a TDIU from November 3, 2008, forward.  However, prior to November 3, 2008, as the Veteran's combined service-connected rating was 60 percent, it does not satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  Instead, the case was referred to the Director of the Compensation and Pension Service to determine whether a TDIU was warranted on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b). 

In September 2010, the Director of the Compensation and Pension Service reviewed the Veteran's claims file and determined a TDIU was not warranted on an extra-schedular basis because the Veteran's service-connected disabilities of a mood disorder, diabetes mellitus, hepatitis C, pes planus, and a residual scar did not preclude all types of work-related activities (substantially gainful employment).  The Director found that the evidence did not demonstrate that the Veteran's service-connected conditions created significant functional restrictions during the relevant time period.

A review of the evidence of record reflects that the Veteran has been unemployed since May 2003 and he was awarded disability benefits by the Social Security Administration (SSA).  The SSA determined that he became disabled on May 29, 2004.  In November 2005, the SSA determined that the Veteran had limitations due to hepatitis C, diabetes and hypertension, and additional limitations due to neuropathy, vision problems, a mood disorder and depression.  SSA noted that he was 55 years old, and found that he had light residual functional capacity and moderate mental restrictions, could not do his past jobs and his skills were not transferable.  The Board observes that SSA based its decision partly on service-connected disabilities and partly on nonservice-connected disabilities, and also considered the Veteran's advanced age.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

VA medical records reflect that on VA annual check-up in February 2004, the Veteran was alert and well-appearing.  The diagnostic assessment was diabetes, well-controlled, hepatitis C, currently on Rebetron treatment, and hypertension, controlled.

In May 2004, the Veteran's recent hepatitis test was positive, despite 48 weeks of treatment beginning in May 2003; he was referred for psychiatric care because he was having a hard time dealing with his treatment failure.  As discussed below, progress notes completed by a nurse practitioner, C.H., dated from March 2004 to July 2005 reflect treatment for non-combat PTSD, anxiety disorder, sleep disturbances, and depression.  During this period, she indicated GAF scores ranging from 38 to 45.

In June 2004, C.H. indicated that the Veteran was seen because he was depressed and devastated because he was told that his treatment for hepatitis C had failed.  He reported feelings of rage, poor concentration, phobia of germs, depression, and PTSD symptoms, and said he tired easily.  The nurse practitioner stated that due to his conditions of PTSD and hepatitis C, which was non-responsive to treatment, the Veteran was unable to hold down employment and was permanently disabled by his conditions.  The diagnoses were PTSD (non-combat related), anxiety, sleep disturbances, depression, and hepatitis C non-responsive to treatment.  The GAF was 38.  

On VA liver examination in August 2004, the examiner noted that the Veteran had treatment failure for hepatitis C, and he needed regular follow-up.  The Veteran denied any episodes of colic or abdominal pain, and also denied fever, distention, nausea or vomiting, although he sweated a lot and complained of excessive fatigue and weakness.

An August 2004 VA progress note shows that the Veteran was alert and well-appearing, and in no distress.  The diagnostic assessments were diabetes, relatively well-controlled, hepatitis with elevated liver enzymes, hyperlipidemia, bilateral hip pain with a normal hip examination (a lumbar etiology was suggested), bloating and gas.

In November 2004, nurse practitioner C.H. noted that the Veteran continued to struggle with flashbacks, intrusive thoughts, nightmares, and sleep and memory disturbances.  She noted that he was well-groomed, neatly dressed, alert, oriented, anxious, depressed, with restricted affect, and restlessness.  His speech was clear and coherent, with normal rate and volume, and insight and judgment were fair.  The GAF was 41.  

On VA compensation examination performed by a psychologist in December 2004, the Veteran reported that he last worked in late May 2003, at which time he drove a bus for a school program, worked as a hospital housekeeper, and did electrical work on the side.  He stopped working because he was about to start treatment for hepatitis C, and was also diagnosed with diabetes.  He said he often became hypoglycemic and was advised not to drive a school bus.  On examination, he was neatly and cleanly dressed, and demonstrated good personal hygiene.  He was very pleasant and cooperative.  His mood was dysphoric, and his affect was flat.  Thought content and processes were within normal limits.  There was no evidence of hallucinations or delusions, he maintained eye contact throughout the examination, and no inappropriate behavior was noted.  He was alert and oriented times four.  There was no evidence of gross memory loss or impairment, speech was linear and coherent, and speech was at normal rate and volume.  The examiner indicated that although the Veteran may have some symptoms of PTSD, they did not seem to be very closely related to his experiences in the military, but rather the Veteran was having a number of mood symptoms related to his hepatitis C and subsequent treatments for it.  The examiner opined that the Veteran's depression symptoms were of moderate severity.  The diagnosis was mood disorder and his GAF was 52.  

In May 2005, nurse practitioner C.H. indicated that the Veteran reported tiredness with no energy, difficulty controlling his blood glucose, and had interrupted sleep at night.  He was compulsive and germ phobic, and was depressed but not as badly as before; he reported that his medication was helping his phobias, depression, and checking behaviors.  C.H. again provided an opinion that the Veteran was unemployable due to both his medical and physical conditions.  The Axis I diagnoses were PTSD, sleep disturbances, depression, anxiety, phobic neurosis.  The GAF was 38.  
In May 2005, the Veteran submitted an application for increased compensation based on unemployability (TDIU).  He stated that from November 1988 to April 2002, he worked as a bus driver for 20 hours per week, and from May 1995 to May 2002 he worked as a housekeeper at a hospital for 30 hours per week.  He said his disability affected full time employment in May 2002.  He said that  diabetes mellitus, hepatitis C, PTSD and "others" prevented him from securing or following a substantially gainful occupation.  He stated that he became disabled to work due to hepatitis C treatment, diabetes, and hyperlipidemia.  He related that he had completed three years of college, and also had additional training as an electrician and in heating and air conditioning.

In May 2005, the Veteran's former employer, a private hospital, indicated that the Veteran worked there in housekeeping four hours a day, 20 hours a week, from September 1995 to May 2003.  It was noted that he stopped working at that time due to hepatitis treatment.

A July 2005 VA diabetes examination reflects that the Veteran denied any episodes of ketoacidosis or hypoglycemic reactions, and he had not been hospitalized for this condition.  He was taking insulin, and his activities had not changed much.  The diagnosis was diabetes mellitus, type 2, poor control.  On VA foot examination in July 2005, an examination of the Veteran's feet showed very minimal pes planus.

In a July 2005 record, nurse practitioner C.H. noted that the Veteran's nerves were better, his sleep was still disturbed at times, and he was doing better with compulsive behavior, although he recently wiped everything down with bleach after a family visit.  The diagnoses were PTSD, sleep disturbance, depression, anxiety, and obsessive compulsive disorder (OCD).  The GAF was 41.  

On comprehensive mental status examination performed by W.P.O., Ph.D., for the Social Security Administration (SSA) in August 2005, the examiner noted that the Veteran had worked in construction, as an electrician, in air conditioning, and drove a bus.  His longest period of employment was ten years in the Army.  He reported that he had been unemployed since 2003 because he had hepatitis C treatment.  After an examination, the examiner indicated an Axis I diagnosis of probably a chronic major depression type condition, which may arise from his medical condition, but the condition did not appear more than moderate.  He seemed to stay fatigued as far as alleging that he slept a great deal.  The examiner indicated that the Veteran, mentally, could perform routine repetitive tasks, interact with coworkers, receive supervision, and maintain concentration and attention.  He had sufficient math skills and intellect to handle his own funds.

An August 2005 functional capacity assessment performed for SSA reflects that the Veteran could follow simple instructions with adequate attention and concentration, but seemed to have some problems with social interactions because of mood lability, phobia symptoms, reported posttraumatic stress (PTSD) symptoms, and psychosocial stressors.  Overall he seemed to be able to interact with the community to get his needs met.  He seemed to be able to interact appropriately with supervisors and coworkers, and adapt to a work setting with moderate limitations.

Private medical records from J.C.W., MD, dated in late 2005 reflect that he treated the Veteran for diabetes, hypertension and hepatitis.  In a questionnaire completed for the Veteran's representative, he indicated that the Veteran had hepatitis C, which was progressing, and he also had depression and debilitating diabetes.  He gave the opinion that the Veteran's experience of fatigue, pain, or other symptoms was constantly severe enough to interfere with attention and concentration needed to perform even simple work tasks, and that the Veteran was incapable of even low stress jobs due to mental confusion, weakness, labile diabetes, and sliding scale insulin.  He stated that the Veteran could not hold a job.  In October 2005 he indicated that the Veteran was not able to do much because of fatigue, and had impending liver failure.  He indicated that the Veteran was totally and permanently disabled.

A November 2005 VA primary care note reflects that the Veteran had no nausea, vomiting, abdominal pain, anxiety or depression.  On examination, he was alert and oriented with normal mood and affect.  The diagnostic impression was insulin-dependent diabetes, hepatitis C, PTSD, and hypertension.  Lab results showed that his diabetes was not well-controlled.  Similar mental status findings were shown in February 2006 and May 2006.  In September 2006, the Veteran reported that he easily became tired.  He was alert and oriented and had normal mood and affect.

Treatment notes from nurse practitioner C.H. reflect that in November 2006, the GAF was 45, in February 2007 it was 43, and in August 2007 it was 54.  In February 2008 it was 43.

At his January 2008 Board hearing, the Veteran testified that he last worked in May 2003, and that his service-connected disabilities prevented him from working.  He said he stopped working in 2003 because of his hepatitis C treatment, and he had not tried to get another job since then.  He said he stopped working as a bus driver because of his diabetes, with attacks of shaking.  He said that when he was a bus driver there were sometimes long periods during which he could not eat, which made it difficult to control his diabetes.  He testified that he had sleep impairment at night, and he took naps many times during the day because he did not have the energy to do anything.  He said he had not applied for another job because no employer would let him do that.

A December 2007 VA gastroenterology consult reflects that the Veteran's liver function tests were mildly elevated.  The examiner stated that his liver was better than ever, and he had a compensated cirrhosis with normal albumin platelets and coagulation.  

On VA genitourinary examination in April 2008, the examiner reviewed the Veteran's medical records and examined the Veteran, and diagnosed service-connected diabetes mellitus type 2, uncontrolled, hypertension, essential type, uncontrolled, though the Veteran was asymptomatic, service-connected hepatitis C with nearly normal liver function tests, depression and anxiety, stable with medication, and erectile dysfunction.

With regard to his overall physical disabilities, the Veteran was examined in November 2008.  He reported that he lived alone.  He said he lived close to his parents' house, and often did light house repairs for them to include fixing leaking faucets and changing light bulbs, and he was able to do yard work if it was not too hot.  With regard to his scar, there was slight depression, but no current manifestations.  His scar had no significant residuals.  With regard to his pes planus, the feet did not have heat, swelling, or erythema.  There was a 10 degree hallux valgus deformity on the right and less than 10 degrees on the left.  Monofilament testing was normal.  There was no pain to palpation or manipulation.  There were no calluses, ulcers, or deformities.  Pedal pulses were palpable.  Bilateral Achilles tendons were in alignment with weight bearing without evidence of abnormal callus formation or abnormal weight bearing.  With regard to diabetes mellitus, the Veteran indicated that he had daily hypoglycemic reactions if he tried to do excessive physical work.  With regard to his hepatitis C, he reported that he had right upper quadrant pain, fatigue, malaise, and intermittent nausea.  He reported a small weight loss.  There had not been any incapacitation, and he was not being treated for this condition.  The examiner indicated that the Veteran's diabetes mellitus required insulin and was poorly controlled.  His hepatitis C was currently stable.  The examiner indicated that the Veteran would have problems doing any type of physical labor, but it was less likely as not that his physical disabilities would prevent the Veteran from seeking and performing gainful sedentary employment.  His general employment capacity included sedentary work.

On VA psychiatric examination in November 2008, a mental status examination revealed that the Veteran was alert and attentive and tracked conversation adequately.  He was oriented in all spheres.  His eye contact and personal hygiene were good.  He was casually and neatly dressed and groomed.  He was able to complete psychiatric testing.  He described his mood as being depressed and anxious.  He presented with a dysthymic mood and a mildly blunted affect.  He denied current suicidal or homicidal ideation.  However, he reported thoughts about what he might do if his health became significantly worse.  He said that he did have some vague homicidal thoughts dealing with his wife, prior to their divorce, but denied any gestures, plans, or attempts.  He denied having feelings of worthlessness.  He said that he occasionally had thoughts of hopelessness.  He denied serious feelings of helplessness.  His intellectual functioning was within the average range.  His memory functions appeared grossly intact with respect to recent and remote recall, personal events, and factual information.  He did have some difficulty recalling years of incidents that had happened in his life.  His speech was normal.  He reported problems with memory and concentration.  Thought processes were logical and linear and thought content was normal.  There was no evidence of a perceptual disorder and the Veteran denied delusions and hallucinations.  The examiner indicated that the Veteran reported symptoms of both depression and anxiety.  His testing revealed a moderate score on anxiety and moderate to severe level of depression.  The diagnosis was mood disorder.  The GAF was 50.  The  examiner provided an opinion that the Veteran's inability to work was not related to his mental health issues.  She stated that his mood disorder would not prevent him from doing any type of work, whether physical or sedentary, particularly if he could work in an independent setting. 

Upon review of all of the evidence of record, the Board notes that the medical opinions by VA nurse practitioner C.H. describe the Veteran as significantly more impaired by psychiatric symptoms than all other VA and private examiners of record, each of which was a psychologist.  Moreover, she related some of his psychiatric impairment to nonservice-connected conditions, such as PTSD and OCD.  Similarly, although Dr. W. also opined that the Veteran was totally disabled due to his medical conditions, his description of the severity of his symptoms is contradicted by other concurrent medical records, and he also considered his nonservice-connected conditions.  As noted, a TDIU may be assigned based only on impairment from service-connected conditions.  The Board finds that the medical opinions by C.H. are outweighed by the contrary findings of all other psychological examiners, who found no more than moderate psychiatric symptoms.

For example, on VA compensation examination performed by a psychologist in December 2004, the Veteran reported that he voluntarily stopped working because he was about to start treatment for hepatitis C, and was also diagnosed with diabetes.  The examiner stated that the Veteran's depression symptoms were of moderate severity.  The diagnosis was mood disorder and his GAF was 52.  On comprehensive mental status examination in August 2005, W.P.O., Ph.D., diagnosed a chronic major depression type condition, which did not appear more than moderate, and noted that the Veteran seemed to stay fatigued as far as alleging that he slept a great deal.  The examiner indicated that the Veteran, mentally, could perform routine repetitive tasks, interact with coworkers, receive supervision, and maintain concentration and attention.  He had sufficient math skills and intellect to handle his own funds.  The November 2008 general medical examiner stated that the Veteran's physical disabilities would not prevent him from seeking and performing sedentary employment and the November 2008 psychiatric examiner stated that his mood disorder would not prevent him from doing any type of work, particularly if he could work in an independent setting. 

VA and private medical records reflect ongoing treatment for service-connected diabetes mellitus and nonservice-connected hypertension, and reflect that although his hepatitis C treatment failed to cure the condition, the preponderance of the medical records during the relevant period do not demonstrate that he was unable to work due to hepatitis symptoms.  His service-connected scar is asymptomatic, and his pes planus has been shown to be no more than mild.

The Veteran last worked in May 2003, and his work experience included driving a bus, housekeeping in a hospital, and electrical work.  See VA examination report dated December 17, 2004. 

The Board is inclined to agree with the September 2010 decision by the Director of the Compensation and Pension Service, because there is no indication the Veteran is precluded from sedentary employment by his service-connected disabilities.  To receive a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

In sum, the Veteran has varied work experience and training as a housekeeper, electrician, and bus driver, and has completed three years of college.  During the period prior to November 3, 2008, the evidence demonstrates that his physical and mental disabilities would allow for sedentary employment.  The Veteran has testified that he never tried to obtain employment after he voluntarily stopped working to begin hepatitis treatment.  The Board finds that his service-connected physical and psychiatric disabilities did not preclude him from obtaining and maintaining gainful employment prior to November 3, 2008.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU including on an extra-schedular basis under 38 C.F.R. § 4.16(b), prior to November 3, 2008.  And as the preponderance of the evidence is against this claim, the doctrine of 

reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied. 


ORDER

During the period prior to November 3, 2008, entitlement to a TDIU is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


